Title: From Alexander Hamilton to Barent Bleecker, 20 March 1796
From: Hamilton, Alexander
To: Bleecker, Barent


New York March 20. 1796
Sir
I presume you have been informed that pursuant to the power given to me by yourself and the other parties concerned, I purchased at Auction the lands in Cosbys Manor claimed by the Trustees of the Ringwood Iron Company. These lands being in the whole 6761 acres cost £2422.13.10 payable ¼ part down one other ¼ on the first Tuesday of next month (April) one other ¼ on the First Tuesday of October next and the remaining ¼ on the first Tuesday of April 1797. The first installment I have paid—and I have therefore to request that you will without delay forward to me your ¼ of that installment and also of the second which will become payable on the 5th of next Month. To preserve the right we have acquired punctuality is essential.
With esteem I am   Sir   Your obedt servant
Alex Hamilton
The sum you are to forward is £302.18.5 ½

Barent Bleecker EsquireAlbany

